Citation Nr: 9922832	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-08 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
left ankle.

2.  Entitlement to service connection for arthritis of the 
left leg.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for 
cellulitis of the left ankle, arthritis of the left leg, and 
residuals of a back injury.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
current diagnosis of left ankle disability, including 
cellulitis.

2.  The record does not contain competent evidence of a 
current diagnosis of arthritis of the left leg.

3.  The record does not contain competent evidence of a nexus 
between the veteran's current back condition and a disease or 
injury incurred or aggravated during active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for cellulitis 
of the left ankle is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  The veteran's claim for service connection for arthritis 
of the left leg is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).

3.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As the following discussion details, the Board finds that 
each of these claims is not well grounded.  The Court has 
held that, when a claimant fails to submit a well grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the September 1996 supplemental 
statement of the case advises the veteran that there is no 
competent evidence that his current disabilities either 
occurred in or were caused by active service.  Moreover, 
unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of his claims 
well grounded. 

	I.  Cellulitis of the ankle claim

The veteran claims service connection for cellulitis of the 
left ankle.  The Board finds that the record does not contain 
competent evidence of a diagnosis of a current disability of 
the left ankle, including cellulitis.  A review of all of the 
post service medical records in evidence does not reveal 
current cellulitis of the left ankle.  The records from VA 
show that the veteran received treatment for a back injury 
and for knee problems, but there is no evidence of an ankle 
disability anywhere following service discharge.  

The Board recognizes the evidence from the service medical 
records shows that the veteran a small laceration to the back 
of his left heel on the metal edge of a step, which resulted 
in pain and swelling and a diagnosis of cellulitis of the 
left ankle.  He spent a week in the hospital with bed rest, 
elevation of the ankle and intravenous penicillin.  The 
October 1975 hospital discharge report states that the 
cellulitis rapidly resolved, and the veteran was discharged 
to full duty entirely asymptomatic with no evidence of 
residual cellulitis around the left ankle.  His February 1977 
service discharge physical does not reveal any evidence of a 
continued cellulitis of the left ankle condition.  

The post service medical evidence submitted by the veteran 
does not show, and the veteran has not specifically 
identified, a current cellulitis condition.  A May 1998 
examination report from K. Robert Stringer, M.D., submitted 
by the veteran at the May 1999 hearing before the below 
signed Board member, reveals that the veteran complains of 
some occasional numbness in the left ankle and foot in the 
early morning that lasts for a few minutes.  An examination 
by Dr. Stringer revealed normal ankle and knee jerks, with 
normal light touch, proprioception and vibration at ankles 
and toes.  Pedal pulses were normal.  Dr. Stringer noted that 
the veteran had cellulitis in the same area of the leg about 
which he currently complains, but he does not diagnose any 
current left ankle disability, including cellulitis.           

Furthermore, during his May 1999 hearing, the veteran 
testified about his leg being numb and having leg pain and 
stiffness, especially early in the morning.  However, he 
never specifically addressed any problem with his left ankle.  
He testified that he has swelling and paresthesia in his 
lower left leg that tingles, including in his toes.   
However, he never even argues that he currently has 
cellulitis.   The medical evidence of record does not lend 
any assistance to his cellulitis of the left ankle claim.  
The additional medical evidence submitted by the veteran by 
letter in July 1999 confirms the lack of a current cellulitis 
condition.  A June 1999 examination by Samuel D. Jessee, M.D. 
notes that the veteran is negative for any skin problems.  
None of the other most recently submitted evidence refers to 
any skin condition of the ankle.  The Board concludes that 
the veteran has not submitted competent medical evidence of a 
current cellulitis of the left ankle disability, and thus 
this claim is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991); see Caluza, supra. 

	II.  Arthritis of the left leg claim

The veteran claimed in his September 1997 application for 
compensation or pension that he has arthritis of the left 
leg.  However, the veteran has submitted, and the Board 
finds, no objective evidence of left leg arthritis.  The only 
reference to X-rays of the veteran made by a treating 
physician is in an August 1987 letter from Samuel D. Jessee, 
M.D.  The letter is in reference to Dr. Jessee's treatment of 
a knee condition of the veteran, and states that X-rays taken 
today were negative.  No mention is made of left leg 
arthritis being detected.  The Board notes that Dr. Jessee is 
described by the veteran during his Board hearing as his 
treating orthopedist.

Also during his Board hearing, the veteran described that he 
has left leg swelling and crepitation,  as well as numbness 
in the early morning.  However, when asked by his 
representative if he has arthritis, the veteran evaded the 
question and merely stated that his leg condition has changed 
from the way it used to be before he entered the service.  
Although the veteran submitted medical evidence at his 
hearing for the Board's review, he did not submit any medical 
evidence of a diagnosis of left leg arthritis.  The May 1998 
report from Dr. Stringer identified the veteran's complaints 
of some swelling of the pretibial area and occasional knee 
swelling.  An examination of the left leg revealed mild 
tenderness and irregularity along the medial surface of the 
left tibia, distally.  Dr. Stringer's report does not mention 
the existence of left leg arthritis.  The veteran testified 
that Dr. Stringer told him that his left leg condition is 
related to service, yet he has not presented any competent 
medical evidence of a current arthritis disability.   
Furthermore, the additional medical evidence submitted by the 
veteran by letter dated in July 1999 does not include any 
objective findings of arthritis, by means of X-ray evidence, 
to substantiate the veteran's claim.  Therefore, the claims 
file contains no objective evidence of an arthritic 
condition.             

As the veteran has not submitted competent objective evidence 
of a current finding of left leg arthritis, the Board must 
find that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991); see Caluza, supra.    

	III.  Residuals of a back injury claim

As part of the requirements of a well grounded claim, the 
veteran must provide evidence of a current diagnosis of a 
back condition.  The May 1998 record of examination from Dr. 
Stringer indicates that the veteran's lumbar spine was 
normal.  However, records submitted by the veteran at his 
hearing also show that VA placed him in light duty status in 
April 1993 in his capacity as a VA employee due to a back 
condition.  The record contains VA medical evidence from 
April 1993 showing the veteran's complaint of a back pain and 
numbness from pulling on patients in his job as a VA nurse.  
The records also reveal that between January and October of 
1982, he had low back pain and slight spasm of the 
paravertebral muscles in the lumbar region.  He had 
complained that his low back pain originated from lifting a 
patient.  He was diagnosed with post lumbar strain, muscle 
strain.  A January 1982 VA radiographic report of his 
lumbosacral spine showed no fracture or dislocation, but did 
show minimal narrowing of the L5-S1 vertebral space "which 
is probably positional".  During his Board hearing, the 
veteran testified that his back gets stiff and prevents him 
from doing chores at home.  He stated that his current back 
diagnosis from Dr. Mark DeBlois, from Dr. Stringer's office, 
is back strain and myofibrositis.  In July 1999, the veteran 
submitted medical records from June 1999 containing a 
clinical impression of probable lumbar herniated disc, 
followed by a MRI report containing the impression of disc 
herniating at L3-L4, L4-L5, and L5-S1.  Although the claims 
file does not include medical records from Dr. DeBlois, the 
evidence submitted in July 1999 is sufficient evidence of a 
current back disability for purposes of a well-grounded 
claim. 

The veteran must also submit evidence that he incurred or 
aggravated a disease or injury of the back while on active 
duty.  His service medical records do show that he complained 
of low back pain in July 1975 and in May 1976, both related 
to lifting heavy objects.  The May 1976 incident resulted in 
a diagnostic impression of musculoskeletal strain, and a 
prescription of pain medication and exercises.  The Board 
notes that the veteran claims that his back condition 
originated from the fall downstairs that resulted in his left 
ankle cellulitis.  The October 1975 discharge report from 
that inpatient treatment does not address any complaints of 
back pain, nor show evidence of back treatment.  The February 
1977 service discharge physical did not reference any back 
condition.  Despite this inconsistency between the veteran's 
account of his inservice back problems and the evidence from 
his service medical records, the board is satisfied that the 
record contains sufficient evidence of an inservice back 
injury for purposes of a well grounded claim.  

The problem with the veteran's service connection claim for a 
back injury is the lack of nexus evidence from a competent 
medical authority between his current back condition and any 
inservice back injury.  The VA treatment records from January 
to October of 1982 and from April 1993 both reveal that the 
veteran complained of back problems secondary to moving 
patients at his nursing job.  These records make no mention 
of an inservice fall aboard ship, and provide no nexus from a 
competent medical authority to that effect.  Similarly, the 
June 1999 records do not contain an opinion linking current 
back disability to service.

The veteran makes the assertion during his Board hearing that 
his current back problems are due to his fall down a stairway 
and due to lifting heavy objects during service.  He relies 
on his own assessment of the history of his back condition 
and his opinion as a nurse for over 20 years.  However, in 
reviewing the evidence the Board finds that the veteran is 
not a competent medical authority on this issue and has not 
provided a sufficient medical opinion to satisfy this element 
of a well-grounded claim.  The veteran testified at his 
hearing that he is a registered nurse since 1975, with a 
clinical background in surgery and emergency services, and 
that he now works as a medical center educator primarily in 
those areas.  He presented no evidence that he is a competent 
authority in the field of clinical diagnoses, particularly in 
orthopedics or neurology.  Furthermore, when questioned 
during his hearing as to the medical basis for his assessment 
that his back condition is related to service, he did not 
provide a medical basis for his opinion.  Rather, he 
presented a factual account of the history of his back 
problems.  This information, while helpful to the Board, does 
not provide the essential nexus evidence based on sound 
medical principles between his inservice back problems and 
his current back condition.  While the Board does not dispute 
that the veteran has worked as a nurse for many years, and 
certainly does not argue that the veteran is not a competent 
nurse in his areas of expertise, the record does not show 
that he has provided sufficient evidence of competence in the 
area of determining the etiology of diseases and injuries, 
nor a sufficient medical basis for his claimed causal 
connection between his back condition and service.  
Furthermore, the most recent medical evidence submitted by 
the veteran by letter dated in July 1999 does not contain the 
essential nexus evidence to correlate his current back 
condition to his active military service.  The most recent 
June 1999 records certainly confirm the existence of a lumbar 
herniated disc problem.  However, without an opinion from a 
competent medical authority connecting this condition to 
service, the veteran's claim is lacking.             

As the record does not contain sufficient nexus evidence from 
a competent medical authority between the veteran's back 
condition and his military service, the Board must find that 
this claim is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991); see Caluza, supra.    


ORDER

Entitlement to service connection for cellulitis of the left 
ankle is denied.  Entitlement to service connection for 
arthritis of the left leg is denied.  Entitlement to service 
connection for residuals of a back injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

